Citation Nr: 1828877	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  15-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection a right elbow/hand disability, to exclude carpal tunnel syndrome.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a traumatic brain injury.  

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for a right shoulder disability.  

12.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	John Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1992.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2015, the Board, in pertinent part, determined that new and material evidence had not been received to reopen the claims of service connection for depression and anxiety and service connection for PTSD; reopened the claim of service connection for headaches; denied service connection for lumbar spine disability, cervical spine disability, bilateral hearing loss, TBI, left lower leg cramps, right lower leg cramps, left foot disability, right foot disability, right elbow disability, right hand disability, old granulomatous disease; denied increased ratings for a right iliotibial band syndrome/right knee disability and right inguinal hernia; and, remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for a left knee disability, entitlement to service connection for headaches and insomnia, and entitlement to a TDIU.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  Per a February 2017 Memorandum Decision, the Court vacated the Board's decision with regard to the issues of entitlement to service connection for hearing loss and a right elbow/hand disability and remanded for action consistent with the Memorandum Decision; and, affirmed the Board's decision with regard to the denial of service connection for TBI, left lower leg cramps, right lower leg cramps, left foot disability, right foot disability, lumbar spine disability, cervical spine disability, old granulomatous disease; and, the denial of an increased rating for right iliotibial band syndrome/right knee disability.

In a November 2015 decision, entitlement to nonservice-connected pension benefits was denied.  A notice of disagreement was filed in November 2015, a statement of the case was issued in July 2016, and a substantive appeal was received in July 2016.  

In an April 2016 rating decision, the RO denied service connection for a cervical spine condition, lumbar spine condition, TBI, PTSD, left shoulder disability, and right shoulder disability.  A notice of disagreement was filed in May 2016, a statement of the case was issued in September 2017, and a substantive appeal was received in September 2017.  

In January 2017, the Board remanded the issues of entitlement to service connection for sleep apnea, syncope, a right testicle condition; entitlement to Dependents' Educational Assistance under 38 U.S.C. § Chapter 35; and, entitlement to special monthly compensation (SMC) based on loss of use, housebound status, or permanent need for regular aid and attendance.  To date, such issues have not been recertified, thus the Board will defer consideration of these issues.  

On April 10, 2018, the Court issued a Memorandum Decision with regard to issues addressed in the January 2017 Board decision.  To date, the Board has not corresponded with the Veteran regarding this decision, thus the Board will defer consideration of any of the issues vacated/remanded.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss, headaches, left shoulder, and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an appeal to the Court with regard to the Board's August 2015 denial of service connection for a lumbar spine disability, cervical spine disability, and a TBI; the Court affirmed the Board's decision in a February 2017 Memorandum Decision.

2.  In November 2015, the Veteran filed a claim to reopen entitlement to service connection for a lumbar spine disability, cervical spine disability, and a TBI, which was denied in an April 2016 rating decision; the Veteran perfected an appeal.  

3.  Additional evidence received since the RO's August 2008 decision, which determined that new and material evidence had not been received to reopen the claim of entitlement to a left knee disability, does not relate to an unestablished fact necessary to substantiate the claim of service connection and is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of service connection.

4.  Additional evidence received since the Board's August 2015 decision, which determined that new and material evidence had not been received to reopen the claim of entitlement to PTSD, does not relate to an unestablished fact necessary to substantiate the claim of service connection and is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of service connection.

5.  There is no objective showing or diagnosis of a right elbow disorder at any time during the rating period on appeal.

6.  There is no objective showing or diagnosis of a right hand disorder at any time during the rating period on appeal.

7.  There is no objective showing or diagnosis of a chronic insomnia disability at any time during the rating period on appeal.


CONCLUSIONS OF LAW

1.  Due to the lack of finality of the August 2015 Board decision, the Veteran's appeal of the RO's April 2016 rating decision which denied service connection for a lumbar spine disability, cervical spine disability, and a TBI, is dismissed for lack of jurisdiction.  38 U.S.C. §§ 7103, 7104, 7111, 7252(a) (2012), 7266; 38 C.F.R. § 20.1100 (2017).  

2.  New and material evidence has not been received since the RO's August 2008 decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a left knee disability, and the claim of service connection for a left knee disability is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been received since the Board's August 2015 decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD, and the claim of service connection for PTSD is not reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for a right elbow condition have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for a right hand condition have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for insomnia have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

As detailed hereinabove, in August 2015 the Board denied entitlement to service connection for a lumbar spine disability, cervical spine disability, and a TBI.  A decision by the Board is final regarding an issue, unless such a decision is appealed to the Court, ordered for reconsideration by the Chairman of the Board, or is revised on the grounds of clear and unmistakable error.  38 U.S.C. §§ 7103, 7104, 7111, 7252(a), 7266; 38 C.F.R. § 20.1100.  The Veteran filed an appeal to the Court with regard to the Board's August 2015 denial of service connection for a lumbar spine disability, cervical spine disability, and a TBI.  38 U.S.C. § 7252.  Despite the Veteran's appeal to the Court, in December 2015 he filed a claim with the AOJ to reopen service connection for a back condition, neck strain, and concussion.  12/06/2015 VA 21-526EZ, Fully Developed Claim.  These claims were denied in an April 2016 rating decision, and the Veteran perfected an appeal in September 2017.  In a February 2017 Memorandum Decision, the Court affirmed the Board's August 2015 denial of service connection for a lumbar spine disability, cervical spine disability, and a TBI.  

Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In this matter, however, when the Veteran filed the December 2015 claims, there was not a finally disallowed claim, as the Veteran's appeal to the Court was pending.  Thus, the RO did not have jurisdiction to review the Veteran's claims.  Therefore, the Veteran's appeal of the April 2016 rating decision, with regard to the lumbar spine, cervical spine, and TBI service connection issues, is dismissed.  

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The RO has sent letters to the Veteran with regard to his service connection claims.  In relation to the reopening of a previously denied claim, VA is no longer required to provide case-specific "Kent notice" in claims to reopen.  VA Office of General Counsel Precedent Opinion 6-2014, published November 21, 2014, concluded that the plain language of 38 U.S.C. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  VA must still provide generic notice that explains the requirements for reopening these claims.  Compare Kent v. Nicholson, 20 Vet. App. 1 (2006), with VAOPGCPREC 6-2014.  In any event, no prejudice has been alleged with regard to the notice provided for each of the claims addressed below.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  

The Board finds that all necessary development has been accomplished with regard to the issues addressed in the decision below, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  The Veteran was afforded VA examinations which will be discussed in detail below.  

The Virtual folder contains the Veteran's service treatment records, identified post-service VA and private treatment records, records from the Social Security Administration (SSA) and lay contentions of the Veteran.  No additional evidence has been identified by the Veteran with regard to the disabilities addressed below.

As such, the Board will proceed with consideration of the Veteran's appeal.

New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In order for the additional evidence to be considered new and material, the evidence must relate to a basis for the prior denial of that claim.  

Left knee

In March 1993, the RO denied entitlement to service connection for a left knee disability, noting that service treatment records are silent for evidence of a chronic left knee disability.  In a November 1992 VA examination, a diagnosis was made with regard to the right knee, but not the left knee.  An x-ray examination of the left knee was normal.  The Veteran did not file a notice of disagreement; the RO decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran filed a claim to reopen.  In August 2008, the RO denied entitlement to service connection for left iliotibial band syndrome, finding that new and material evidence had not been received.  While the RO acknowledged the new evidence reflecting left knee pain with arthritis, the RO concluded that there is no evidence that this condition began or was caused by or due to service.  He timely submitted a notice of disagreement in September 2008 and a statement of the case was issued in July 2010.  He did not, however, submit a substantive appeal, and no new and material evidence was received within one year of the determination.  Thus, the August 2008 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In August 2011, the Veteran submitted a claim of service connection for a left knee disability which he asserted was due to his right knee disability.  08/24/2011 VA 21-526b, Veteran Supplemental Claim.  Such claim was denied in the March 2013 rating decision and the Veteran perfected an appeal.  

In April 2015, the Veteran underwent a VA examination.  The examiner stated that regarding the claim for left iliotibial band syndrome, there was no diagnosis of left iliotibial band syndrome identified.  The diagnosis for the left knee was degenerative joint disease, left knee.  The examiner stated that there is no objective evidence to support chronicity of his claimed left knee since exiting service in 1992, and no objective evidence to support any linkage between his current symptoms and military service.  

In April 2016, the Veteran underwent another VA examination wherein mild degenerative joint disease was diagnosed.  The examiner noted that the Veteran asserted that the left knee should be service-connected as 'jumping out of air planes does not make sense that the left was not also' service-connected.  The Veteran denied any specific injury to the left and nothing in the service treatment records showed a significant and continuing left knee condition in the service.  The examiner stated that service treatment records do not show a significant ongoing disabling condition in and or at the end of service for the left knee.  The available records do not show a significant ongoing and disabling condition within a year or so of the termination of service by visits to bona fide health care professionals such as medical doctors or doctors of osteopathy notwithstanding the Veteran's habit of generally going to health care providers for what they believe are significant conditions.  The examiner requested buddy statements and medical records from the Veteran and stated that additional information in the future may trigger a change of opinion.  The examiner stated that there is not enough substantive chronological evidence from medical providers, in addition to that which has been provided, to link the Veteran's claim/theory of significant injury and ongoing disability of the left knee in the service or an effect of another service-connected condition, in this case the service-connected right knee, to the condition of the left knee on an as probable than not basis at this time using all information provided for review.  

Although the Veteran continues to assert that he has a left knee disability due to service, the new evidence submitted by the Veteran does not support a relationship to service.  Although the Veteran has been afforded VA examinations in support of his claim to reopen, the "new" evidence specifically does not support an etiological relationship to service; as detailed such evidence is negative evidence against the claim.  The Veteran has not submitted any "new" or "material" evidence in support of a finding that he has a left knee disability that is due to service.  There is no "new" evidence that raises a reasonable possibility that the Veteran's claim could be substantiated.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

The Board notes that the Veteran is not competent as a lay person to provide evidence on questions of etiology with regard to his left knee disability; however, the Veteran has not submitted any 'new' or 'material' evidence that supports an etiological relationship.  

In summary, for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for a left knee disability is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

PTSD

In an August 2008 rating decision, the RO denied service connection for PTSD because the disorder was not related to a verified military stressor.  The evidence of record at the time of the rating decision consisted of VA treatment records noting a diagnosis of PTSD, service treatment records, military personnel records and a stressor statement regarding an in-service assault.

The Veteran was notified of the August 2008 decision and of his procedural rights by letter in August 2008.  He timely submitted a notice of disagreement in September 2008 and a statement of the case was issued in July 2010.  He did not, however, submit a substantive appeal, and no new and material evidence was received within one year of the determination.  Thus, the August 2008 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In August 2011, the Veteran filed a claim to reopen which was denied in a March 2013 rating decision and the Veteran perfected an appeal.  In August 2015, the Board determined that new and material had not been received to reopen the claim of service connection for PTSD.  

In the decision, the August 2015 Board noted that the regulations pertaining to stressor verification were relaxed effective July 13, 2010, with respect to claims based on hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  The stressors claimed in this case, however, do not relate to such activity and thus the revised provisions were not for application.

The August 2015 Board noted that the evidence received since the August 2008 RO decision included VA treatment records noting continued treatment for psychiatric symptoms and hospitalization for PTSD, SSA records, a transcript from an October 2009 Decision Review Officer Hearing, a duplicate PTSD stressor statement, a March 2013 formal finding of a lack of information required to verify stressor in connection with the Veteran's PTSD claim and an April 2015 private psychiatric examination. 

The Board determined that the evidence was new but not material, as the records did not include any evidence that the Veteran's PTSD is due to a verified military stressor.  It was acknowledged that the private psychiatric examination noted a diagnosis of PTSD, but did not provide an etiological opinion. Thus, the August 2015 Board determined that the evidence submitted since the August 2008 RO decision did not relate to an unestablished fact necessary to substantiate the claim of service connection PTSD.  Thus, the Board determined that the evidence received subsequent to the August 2008 rating decision was not new and material and did not serve to reopen the claim.

In December 2015, the Veteran filed a claim to reopen entitlement to service connection for PTSD.  

In a December 2015, he submitted a statement in support of his PTSD claim which is essentially duplicative of his prior statements in support of his PTSD claim.  See 03/30/2012 Correspondence.  Such statement provides duplicative assertions regarding his claimed assault.

In May 2017, the Veteran submitted 'A Treating Doctors Professional Opinion Form' from J.G., M.D., which reflects a diagnosis of PTSD "caused by or a result of Active Duty Assault."  05/18/2017 Third Party Correspondence.  Such submission is essentially duplicative of the October 2014 'A Treating Doctors Professional Opinion Form' from Dr. J.G. which reflects a diagnosis of PTSD "caused by or a result of Traumatic experience/assault [illegible]."  04/08/2015 Medical Treatment Record-Non-Government Facility.  The August 2015 Board previously considered this diagnosis of PTSD, noting that an etiological opinion was not provided.  As the submissions are essentially identical and duplicative, this Board finds that such submission does not constitute material evidence in support of the claim.  

Otherwise, VA treatment records have been associated with the virtual folder, and the Veteran has submitted a list of mental health symptoms; however, such records do not provide etiological support for the claim of service connection for PTSD.  See 11/19/2015 Correspondence.

The Board acknowledges the November 2015 VA examination which reflects a diagnosis of unspecified depressive disorder related to current life struggles, and such examination does not provide support for a finding that an acquired psychiatric disability is due to service.  See 11/24/2015 & 10/19/2016 C&P Exam.

Although the Veteran continues to assert that he has PTSD due to service, the Veteran has not submitted any "new" or "material" evidence in support of a finding that he has PTSD due to service, to include a verified military stressor.  There is no "new" evidence that raises a reasonable possibility that the Veteran's claim could be substantiated nor does it pertain to the basis for the previous denial.  

In summary, for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for PTSD is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Insomnia
.
The Veteran asserts that he has insomnia due to service.  Service treatment records are negative for treatment for or a diagnosis of insomnia, however, the Veteran reported trouble sleeping in the May 1992 Report of Medical History.  Additionally, post-service medical records demonstrate treatment for and a diagnosis of insomnia.  

In November 2015, the Veteran underwent a VA examination wherein unspecified depressive disorder was diagnosed.  The examiner stated that insomnia has not been diagnosed, noting that his current struggles with sleep are a symptom of his current depression.  In a June 2016 addendum opinion, the examiner stated that the Veteran does not have a separate diagnosis of insomnia; as indicated it is a symptom of the depression.  As also indicated the sleep struggles are in relation and a symptom of the depression that was diagnosed which, as indicated, is noted to be at least as likely as not related to current life struggles.  There is no diagnosis of insomnia, sleep issues are in relation to depression which is in relation to current life stressors.  

Based on the above, there is no basis for the grant of service connection for insomnia.  As detailed, insomnia has not been diagnosed as a distinct and chronic disability, and his sleep impairment has been associated with his nonservice-connected psychiatric disorder.  In the absence of proof of a current chronic disability in the form of a separate disability there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence that the Veteran has a chronic insomnia disorder, the Board must conclude the Veteran does not currently suffer from such a disability. 

The Board finds that the VA opinion of record is the most probative of record as such was based on a review of the pertinent medical and lay evidence and a clear rationale is provided in support of the conclusion.  Additionally, given the depth of the examination report, the Board finds such opinion to be probative evidence that weighs strongly against the Veteran's service connection claim.  Based on the examiner's opinion, the Board concludes that the Veteran does not have a current chronic sleep disability, specifically insomnia, due to his period of active service. There is no contrary competent medical opinion of record.

 The Board has given consideration to the lay assertions of the Veteran, to include his complaints of sleep problems in service; however, the Veteran does not have the requisite medical expertise to find that he has a chronic sleep disorder.  His opinion in this regard is not competent, given the complexity of the medical question involved.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  In light of the Veteran's lay assertions, and given the complexity of the medical question involved, an opinion was sought which does not provide the basis for granting service connection based on incurrence of a chronic disability in service.  For the reasons stated above, the Board finds that the competent medical evidence and opinions outweigh the lay contentions of the Veteran regarding diagnosis and etiology of any insomnia.

The Board acknowledges the treatise evidence submitted by the Veteran pertaining to a relationship between sleep problems and PTSD.  09/12/2016 Correspondence.  The Veteran has not presented any medical opinion evidence addressing the question of whether he has a chronic sleep disorder sleep disorder and a relationship between any chronic sleep disorder and service.  Also, service connection for PTSD has not been established. 

While medical treatise evidence can, in some circumstances, constitute competent medical evidence (see 38 C.F.R. § 3.159(a)(1) (stating that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses), both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 
1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death). 

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999). 

The documents submitted and cited, however, do not address the facts of the Veteran's specific case.  Likewise, such articles and documents were not submitted in conjunction with an opinion from a medical professional.  Rather, the only medical opinions of record are from VA examiners who opined that he does not have a chronic sleep disorder.  The medical article submitted by the Veteran is insufficient to establish the required diagnosis and medical nexus opinion for causation.

In conclusion, the most probative, competent evidence is against a diagnosis of a chronic sleep disorder, specifically insomnia, and a link between a chronic sleep disorder and active service and a service-connected disability.  Because the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56  .

Right elbow/hand disability

The Veteran asserts that he has right elbow and right hand conditions that are due to military service.  In the August 2015 decision, the Board acknowledged a finding of wrist carpal tunnel syndrome, but found this to be outside the scope of the claim.  Thus, the denial in that decision was not deemed to encompass the wrist and any future claims involving the wrist would not require new and material evidence.

In the February 2017 Memorandum Decision, the Court vacated the Board's decision with regard to the right elbow/hand condition finding that the Board erred in limiting the scope of the claim to exclude carpal tunnel syndrome, and remanded to determine the correct scope of the claim.  Prior to this Memorandum Decision, in a January 2017 decision, the Board denied entitlement to service connection for right carpal tunnel syndrome.  In an April 10, 2018 decision, the Court affirmed the Board's decision with regard to the denial of entitlement to service connection for right carpal tunnel syndrome.  As such, the Board will proceed with the issue of entitlement to service connection for a right elbow/hand condition, excluding right carpal tunnel syndrome.  The Board also acknowledges the right shoulder issue in appellate status, and will separately address this issue.  

A review of service treatment records demonstrates that in January 1989, the Veteran was treated for right elbow pain.  The radiologic report indicated no significant abnormality.  There were no additional in-service complaints of or treatment for a right elbow disability.  Service treatment records are negative for complaints of or treatment for right hand disabilities.  Notably, the May 1992 separation examination suggested normal upper and lower extremities.  However, in the accompanying Report of Medical History, the Veteran noted a history of shoulder pain which occurred when doing push-ups. 

A review of post-service VA treatment records noted general complaints of joint pain.  A record dated in January 2009 indicated that physical examination of the Veteran was significant for positive Phalen's signs in the bilateral hands and right elbow.  It was noted that the Veteran reported a history of numbness and tingling in the hands and used a jackhammer twice per week. 

The Veteran was afforded VA examinations in April 2015.  Following examination of the Veteran, the examiner determined that there was no objective or medical documentation to support chronicity of the claimed right elbow and right hand conditions. 

The examiner noted that service treatment records documented a single visit for right elbow pain in 1989.  There were no follow-up visits and no documentation of any chronic right elbow condition in medical records.  With regard to the claimed right hand condition, the examiner noted that the service medical records contained no documentation of treatment for right hand pain or diagnosis of any chronic right hand conditions.  She further noted that there was not chronic or pathologic hand condition identified.  

Based on the above, there is no basis for the grant of service connection for right elbow and right hand disabilities.  As detailed, right elbow and right hand disabilities have not been diagnosed.  In the absence of proof of a current chronic disability in the form of a separate disability there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence that the Veteran has a chronic disability affecting the right elbow and hand, the Board must conclude the Veteran does not currently suffer from such disabilities. 

The Board finds that the VA opinion of record is the most probative of record as such was based on a review of the pertinent medical and lay evidence and a clear rationale is provided in support of the conclusion.  Additionally, given the depth of the examination report, the Board finds such opinion to be probative evidence that weighs strongly against the Veteran's service connection claim.  Based on the examiner's opinion, the Board concludes that the Veteran does not have a current disability of the right elbow or hand.  There is no contrary competent medical opinion of record.

The Board has given consideration to the lay assertions of the Veteran, to include his complaints related to his right elbow and hand; however, the Veteran does not have the requisite medical expertise to find that he has a chronic disability of the right hand and elbow.  His opinion in this regard is not competent, given the complexity of the medical question involved.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  In light of the Veteran's lay assertions, and given the complexity of the medical question involved, an opinion was sought which does not provide the basis for granting service connection based on incurrence of a chronic disability in service.  For the reasons stated above, the Board finds that the competent medical evidence and opinions outweigh the lay contentions of the Veteran regarding diagnosis and etiology of any right elbow or hand disability.

Absent a current diagnosis of a right elbow disability and right hand disability, the Veteran does not meet the criteria for service connection for these conditions.  Accordingly, service connection is not warranted, and the appeal is denied.


ORDER

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability is dismissed.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability is dismissed.

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a traumatic brain injury is dismissed.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability.

New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.

Entitlement to service connection for insomnia is denied.

Entitlement to service connection a right elbow/hand disability, to exclude carpal tunnel syndrome, is denied.


REMAND

Bilateral hearing loss

In August 2015, the Board denied entitlement to service connection for bilateral hearing loss.  Such denial was based on the findings and opinion of a February 2012 VA examiner which found normal hearing in the right ear and valid test results could not be obtained in the left ear.  The examiner stated that based on the Institute of Medicine Report (Noise and Military Service, September 2005), which concluded that based on current knowledge, noise induced hearing loss occurs immediately (i.e. there is no scientific support for delayed onset NIHL weeks, months, or years after the event), and given there was no significant shift in hearing loss during military service and normal hearing was documented at separation, it was less likely as not that hearing loss, if it existed, is related to military noise exposure.  

A March 2015 VA audiology note reflects optoacoustic emissions (OAEs) consistent with normal outer hair cell function and indicative of no greater than a mild hearing impairment.  See 06/24/2015 CAPRI at 149.  

In the February 2017 Memorandum Decision, the Court concluded that the February 2012 examination was inadequate regarding the left ear as it failed to discuss the favorable evidence of the March 2015 audiology record documenting mild hearing loss.  

Thus, the Veteran should be afforded another VA examination to assess the nature and etiology of his claimed bilateral hearing loss. 

Headaches

The Veteran asserts that his migraine headaches are due to military service.  He was afforded a VA examination in July 2010.  The examiner diagnosed chronic headaches and determined that they were at least as likely as not caused by or a result of the headaches in service.  However, he also determined that the headaches were not due to treatment in service in June 1990 and October 1990 for headaches.  Additionally, he determined that there was no diagnosis of chronic migraine or medication-overuse headache in that period. 

In light of the contradictory opinion provided by the examiner, in August 2015 the Board requested that an additional VA examination should be provided to determine the etiology of the Veteran's headache condition.

In March 2016, a VA headaches and left knee examination was requested.  In April 2016, the Veteran underwent a VA examination pertaining to the left knee, but a VA examination was not conducted with regard to headaches.  A May 2016 Deferred Rating reflects that the headache examination was pending.  A December 2016 Deferred Rating reflects that a VA neuro headaches examination must be scheduled.  An examination was scheduled in January 2017; however, the Veteran failed to report.  In a November 2017 Deferred Rating, it was requested that the Veteran's VA headaches examination be rescheduled.  In November 2017, a VA headaches examination was requested.  The Veteran failed to appear for the examination scheduled in December 2017.  It is not clear, however, that the VA examination notification was issued to the correct address.  A December 6, 2017 VA 21-2507a Request for Physical Examination contains an address in Mesa, Arizona, whereas the December 21, 2017 VA 21-2507a Request for Physical Examination reflects an address in Phoenix, Arizona.  Thus, the Veteran should be afforded another opportunity to attend a VA examination, and in the event that the Veteran fails to appear an etiological opinion should be sought.

Shoulders

In December 2015, the Veteran filed a claim of service connection for a bilateral shoulder disability.  A May 1992 Report of Medical History reflects that the Veteran reported that "when doing push ups" his shoulders "give out."  01/30/2003 STR at 3.  In light of the Veteran's documented complaints, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed right and shoulder disabilities.  

TDIU

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection claims being remanded, thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

On Remand, associate updated VA treatment records for the period from August 30, 2017.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the virtual folder updated VA treatment records for the period from August 30, 2017.

2.  Schedule the Veteran for a VA audiometric examination to ascertain whether any current bilateral hearing loss is related to service. 

It is imperative that the claims file be made available to and be reviewed by the examiner. 

The examiner should offer an opinion as to the following:

a) Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385 )?

b) Is it at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including conceded noise exposure?

The examiner must provide reasons for all opinions offered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

3.  Schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the nature and etiology of his claimed headaches.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported.  

a) The examiner should state whether a chronic headache disability is found.

Consideration should be given to the diagnoses of record.  

b) Is a headache disability at least as likely as not (a 50 percent or higher degree of probability) due to active service?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed left and right shoulder disabilities.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported.  

a) The examiner should identify all disabilities associated with the left and right shoulders.  

b) Is a right shoulder disability at least as likely as not (a 50 percent or higher degree of probability) due to active service.

c) Is a left shoulder disability at least as likely as not (50 percent or greater probability) due to active service.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  After completion of the above, review the relevant evidence of record and readjudicate the service connection and TDIU issues.  If the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


